     Case 1:18-cr-00074 Document 56 Filed 03/02/21 Page 1 of 1 PageID #: 189



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 1:18-00074

CASSANDRA TILLER


                       MEMORANDUM OPINION AND ORDER

           By Memorandum Opinion and Order dated February 24, 2021,

the court revoked defendant's term of supervised release and

sentenced her to a term of incarceration of one (1) month.                     The

court further ordered that defendant be released from custody on

March 3, 2021 so that she might begin a 28-day program at

Prestera Pinecrest in Huntington as a special condition of

supervised release.       On February 26, 2021, defendant asked the

court to modify its earlier order to direct that defendant be

released on March 3, 2021, at 8:00 a.m., so that she might arrive

at Prestera by 11:00 a.m.        For good cause shown, defendant’s

motion is GRANTED and the she is to be released from custody at

8:00 a.m., on March 3, 2021.

           The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United

States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.

           IT IS SO ORDERED this 2nd day of March, 2021.

                                     ENTER:

                                               David A. Faber
                                               Senior United States District Judge
